Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob Van Staphorst, 16 Feb. 1786
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen—
            
            

              Grosvr. square

               Feby 16. 1786—
            
          

          On the 30th. of Jany. I desired Messrs. Pullers to
            examine an account of Mr. Baker, the Broker, and if they
            found it right to pay it, amounting to 49£..1S..4d—and
            charge it to you to be by you charged to the United States of America as Expences of
            Ministers, being the Charges on the Importation of my the remainder of my
            Baggage
          On Feby. 1st. I accepted two Bills. No. 13 & No. 14. for 200£ stg.
            each dated No. 13. Jany.
            15—& No. 14 Jany. 16—at
            Paris, at usance first of the Sett. in favour of Mr. Grand,
            drawn by Mr. Barclay
          On Feby. 16 I accepted 7 Bills of John
            Lamb for 2000£—stg. in the whole, all dated at
            Madrid the 25th: of January 1786. at 60 Day’s sight from the
            Date, payable to the order of Messieurs Etienne Drouilhet & Comp. first of the
            sett. Letter—A.
          The Detail of these Bills are.
          1 = 300
          2 = 250
          3 = 240
          4 = 260
          5 = 320
          6 = 350
          & —
          
            7 = 280
          
          £ 2000 stg.
          I am

          
            
              J. A—
            
          
        